                    Michael Faillace & Associates, P.C.
                                           Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                  Telephone: (212) 317-1200
New York, New York 10165                                                         Facsimile: (212) 317-1620
_________

jandrophy@faillacelaw.com

                                                                January 27, 2020

VIA ECF AND EMAIL


                                                                       MEMO ENDORSED
Honorable Katherine Polk Failla, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                      Re:         Ruiz Ortega et al v. Ambrosia Bakery Café Inc. et al
                                          Case No. 18-cv-2207 (KPF)

Dear Judge Failla,

          Plaintiffs write to respectfully request an extension of the deadline to submit the settlement

agreement for Court approval, from the current deadline of January 27, 2020 to February 3, 2020.

          The parties have reached agreement on terms and have prepared an agreement. We request

additional time to obtain the ten necessary signatures on the agreement. We respectfully request

that the Court extend the time to submit the agreement for Court approval. This is the third request

for such an extension. The first requests were granted.

          We thank the Court for its attention to this matter.


                                                         Respectfully submitted,


                                                          /s/ Joshua S. Androphy
                                                          Joshua S. Androphy, Esq.
                                                          Attorney for Plaintiffs


cc:       Defendants (Via ECF)
Application GRANTED. There will be no further extensions. If the parties have
not submitted their materials for Cheeks analysis on or before February 3,
2020, the Court ORDERS the parties to appear for a conference before the Court
on February 4, 2020, at 4:00 p.m. in Courtroom 618 of the Thurgood Marshall
Courthouse, 40 Foley Square, New York, New York.

Dated:   January 27, 2020             SO ORDERED.
         New York, New York




                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
